Case 3:20-cv-01372-TAD-KLH Document 11-1 Filed 11/10/20 Page 1 of 1 PageID #: 141




                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA
                                MONROE DIVISION


  AARON LARRY BOWMAN                         CIVIL ACTION NO: 3:20-cv-01372-TADKLH

  VERSUS
                                             DISTRICT JUDGE: TERRY DOUGHTY
  OUACHITA PARISH SHERIFF’S                  MAGISTRATE JUDGE KAREN HAYES
  OFFICE, ET AL


                                           ORDER
        Considering the foregoing Motion to Enroll as Co-Counsel,

        IT IS ORDERED that JESSICA W. WILLIAMS be permitted to enroll as co-counsel for

  AARON LARRY BOWMAN in these proceedings.

        Signed this ______ day of ____________________________, 2020 in Monroe, Louisiana.




                           _________________________________
                                               JUDGE
